J-S56022-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

    MARK CHRISTOPHER ROKITA, JR.

                             Appellant               No. 1095 EDA 2017


               Appeal from the PCRA Order Entered March 8, 2017
              In the Court of Common Pleas of Montgomery County
                Criminal Division at Nos: CP-46-CR-0000308-2013
                                          CP-46-CR-0000309-2013
                                          CP-46-CR-0000743-2013
                                          CP-46-CR-0000749-2013
                                          CP-46-CR-0007549-2011


BEFORE: BOWES, STABILE, and PLATT,* JJ.

MEMORANDUM BY STABILE, J.:                      FILED NOVEMBER 09, 2017

        Appellant, Mark Christopher Rokita, Jr., appeals pro se from the March

8, 2017 order dismissing his petition pursuant to the Post Conviction Relief

Act (“PCRA”). We affirm.

        On January 8, 2014, Appellant pled guilty to multiple counts of

possession with intent to deliver a controlled substance (“PWID”), 35 P.S.

§ 780-113(a)(30), and one count of unlawful possession of a firearm, 18

Pa.C.S.A. § 6105(a)(1). The trial court imposed an aggregate 9½ to 20 years



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S56022-17


of incarceration immediately after Appellant entered his plea. Appellant did

not file a direct appeal.

       On December 24, 2014, Appellant filed his timely first PCRA petition.

After counsel was appointed, the PCRA court denied relief on May 1, 2015.

Appellant filed the instant pro se petition, his second, on November 10, 2016.

In it, he alleged his sentence is illegal because the trial court failed to

determine Appellant’s eligibility for a Recidivism Risk Reduction Incentive

(“RRRI”) minimum sentence.1 The PCRA court dismissed Appellant’s petition

as untimely.

       Any petition under the PCRA must be filed within one year of the finality

of the judgment of sentence.            42 Pa.C.S.A. § 9545(b).   The timeliness

requirement of § 9545(b)(1) is jurisdictional; we cannot address the merits of

an untimely petition. Commonwealth v. Abu Jamal, 941 A.2d 1263, 1267-

68 (Pa. 2008), cert. denied, 555 U.S. 916 (2008). Because he did not file a

direct appeal, Appellant’s judgment of sentence became final on February 7,

2014. Appellant’s instant petition was facially untimely because he filed it on

November 10, 2016.          Furthermore, Appellant failed to plead or prove the

applicability of any timeliness exception set forth in § 9545(b)(1)(i-iii). Thus,

his petition did not meet the PCRA’s timeliness requirements.




____________________________________________


1   See 42 Pa.C.S.A. § 9756(b.1).

                                           -2-
J-S56022-17


      Appellant argues that the PCRA does not apply because his petition,

titled a “Motion to Correct Illegal Sentence Nunc Pro Tunc and/or Writ of

Habeas Corpus,” was not subsumed under the PCRA. Appellant is incorrect.

In his pro se petition, Appellant asserted the illegality of his sentence. He also

alleged that plea counsel and prior PCRA counsel were ineffective for failing to

address this issue. The legality of the sentence and ineffective assistance of

counsel are cognizable claims under the PCRA.           42 Pa.C.S.A. §§ 9542,

9543(a)(2)(ii, vii); Commonwealth v. Jackson, 30 A.3d 516, 521 (Pa.

Super. 2011), appeal denied, 47 A.3d 845 (Pa. 2012). The PCRA court was

correct in treating Appellant’s November 10, 2016 filing as a PCRA petition

and dismissing it as untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/9/2017




                                      -3-